Name: 93/171/EEC: Council Decision of 25 February 1993 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning the adaptation of the Agreement on reciprocal trade in cheese
 Type: Decision
 Subject Matter: nan
 Date Published: 1993-03-25

 Avis juridique important|31993D017193/171/EEC: Council Decision of 25 February 1993 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning the adaptation of the Agreement on reciprocal trade in cheese Official Journal L 072 , 25/03/1993 P. 0026COUNCIL DECISION of 25 February 1993 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning the adaptation of the Agreement on reciprocal trade in cheese(93/171/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas in the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese (1), signed on 22 March 1989, the tariff quotas to be opened by the Community and Norway respectively were laid down for the years 1989-1991 only; whereas, following an Agreement in the form of an Exchange of Letters between the contracting parties (2), those quotas were maintained unchanged for 1992; whereas the quotas applicable from 1 January 1993 should be fixed without prejudice to the provisions of the Agreement in the form of an exchange of letters No 2 between the Community and the Kingdom of Norway concerning agriculture and fisheries, signed on 14 July 1989, following the accession of Spain and Portugal (3); Whereas the Commission has held consultations on this matter with Norway and whereas those consultations have led to an Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning the adaptation of the Agreement on reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 25 February 1993. For the Council The President J. TROEJBORG (1) OJ No L 362, 30. 12. 1988, p. 53. (2) OJ No L 44, 20. 2. 1992, p. 38. (3) OJ No L 328, 22. 11. 1986, p. 80.